

116 HR 1214 IH: Protecting Disaster Relief Funds Act of 2019
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1214IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Ms. Velázquez (for herself, Mr. Gonzalez of Texas, Mr. McGovern, Mr. Cisneros, Ms. Moore, Mr. Espaillat, Mrs. Demings, Mrs. Watson Coleman, Mr. Garamendi, Mr. Lawson of Florida, and Mr. Serrano) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit certain funds from being transferred or reprogrammed to plan, develop, or construct a
			 new physical barrier along the Southwest border, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Disaster Relief Funds Act of 2019. 2.Prohibition on use of certain funds for a new physical barrier along the Southwest borderNotwithstanding any other provision of law, none of the funds appropriated or otherwise made available by Public Law 115–56, Public Law 115–123, Public Law 115–72, or Public Law 115–254 to the Department of Homeland Security or Department of Housing and Urban Development for activities relating to disaster relief or recovery may be transferred or reprogrammed to plan, develop, or construct a new physical barrier along the Southwest border of the United States. Furthermore, none of the funds appropriated or otherwise made available to the Corps of Engineers by Public Law 115–123 may be transferred or reprogrammed under section 2293 of title 33, United States Code.
		